Appeal by employer and its insurance carrier from an *990award of the Workmen’s Compensation Board which granted compensation for partial disability for a period from March 9, 1949, to May 19, 1949. Appellants contend that claimant was not partially disabled during this period, and the sole issue presented is whether there is evidence to sustain a finding of the board that he was. Claimant was injured on November 13, 1945, and awards were made and compensation paid to March 9, 1949. There is conflicting medical testimony as to claimant’s condition during the period involved which presents but a question of fact. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.